Title: To John Adams from Edmund Jenings, 24 April 1780
From: Jenings, Edmund
To: Adams, John


     
      Sir
      Brussels April 24. 1780
     
     I have receivd your Excellencys Letter of the 19th Instant, inclosing the Copy of Another of the 15th Addressed to his Excellency Mr. Franklin. I feel in the most Sensible Manner, the Marks you give me of your Benevolence and Trust. Nothing can be more flattering, and more Animating to me to persist in these Sentiments and that Conduct, which have fortunately drawn your Notice on me. I entreat your Excellency to rely on my Faithfulness and strict Adherence to privete and public Honor.
     I will make particular Enquiries after the Pamphlet, but as it was publishd 15 Years Ago it will perhaps be difficult to find it. No Endeavours however will be spared; I can trust my Friends Diligence which woud be much assistd, if your Excellency coud inform me of the Name of the Bookseller, who published it.
     I send your Excellency the inclosd Newspaper. It Contains the debate on the Contractors Bill in the House of Lords, which, being thrown out, is a strong Proof of the Absurdity of endeavouring to reform and save the adjacent Island of Corruption. It Contains too a Paragraph on a late publication, and the Sentiments and Motions of a Mr. Nichols in a County meeting. That Gentleman has been long esteemd by me as a Friend, for He has ever been a Friend to America.
     The Astonishment is great in these Countries, to hear that England has annulld the Dutch Treaties, Oh! that Mr. Laurens was in Holland at this Instance. What an Opportunity has France to bind the States general to Her for Ever! A liberal Plan of Conduct would do it, and Holland renderd thereby more subservient to Her in War and Peace, than by the violence of Conquest and Actual Possession. Altho I am convincd, that the Moderation, Respect and Submission, that the Duch have showed towards England has encouragd that Infatuatd Country, in its arrogant and desperate Measures, Yet being scornd, as they have been, cannot but condemn the one and satisfy the other in future proceedings and imitate and Revolt the Spirit of Europe against the Aggressor.
     
      I am with the greatest Sir Your Excellencys Most Faithful & Obd Hble Sevt
      Edm: Jenings
     
     
    